14‐110‐cv 
Kampfer v. Cuomo 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 16th day of March, two thousand sixteen. 

PRESENT:            CHESTER J. STRAUB, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

DOUGLAS E. KAMPFER,  
                     Plaintiﬀ‐Appellant, 

                                        v.                                                        14‐110‐cv 

ANDREW M. CUOMO (Governor, State of New York),                                                           
                   Defendant‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     Douglas E. Kampfer, pro se, Mayfield, New 
                                                             York. 

FOR DEFENDANT‐APPELLEE:                                      Claude S. Platton, Senior Assistant Solicitor 
                                                             General, Anisha S. Dasgupta, Deputy Solicitor 
                                                             General, Barbara D. Underwood, Solicitor 
                                                             General, for Eric T. Schneiderman, Attorney 
                                          General of the State of New York, New York, 
                                          New York. 

              Appeal from the United States District Court for the Northern District of 

New York (Sharpe, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiﬀ‐appellant Douglas E. Kampfer, proceeding pro se, appeals a 

January 7, 2014 judgment of the United States District Court for the Northern District of 

New York dismissing Kampferʹs various constitutional challenges to the New York 

Secure Ammunition and Firearms Enforcement Act of 2013 (the ʺSAFE Actʺ) pursuant 

to Federal Rule of Civil Procedure 12(b)(6) and declining to exercise supplemental 

jurisdiction over his remaining state law claim.  See 2013 N.Y. Sess. Laws 1 (McKinney) 

(codified as amended at scattered sections of N.Y. Penal Law).  Kampfer alleges both a 

facial Second Amendment challenge to the SAFE Actʹs assault weapons restrictions and 

an equal protection challenge to its grandfather clause.  He also moves for sanctions 

against counsel for defendant‐appellee for stating, in a caption in an aﬃdavit, that a 

motion was unopposed when it was opposed.  We assume the partiesʹ familiarity with 

the underlying facts, procedural history of the case, and issues on appeal. 

              We review de novo a district courtʹs dismissal of a complaint pursuant to 

Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the 




                                            ‐ 2 ‐ 
complaint as true, and drawing all reasonable inferences in the plaintiﬀʹs favor.  See 

Peter F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 61 (2d Cir. 2010). 

               Neither of Kampferʹs constitutional challenges is persuasive.  First, 

Kampferʹs facial Second Amendment challenge is foreclosed by our decision in New 

York State Rifle & Pistol Assʹn, Inc. v. Cuomo (ʺNYSPRAʺ), where we upheld the 

constitutionality of the SAFE Actʹs restrictions on assault weapons.  804 F.3d 242, 261‐63 

(2d Cir. 2015).    

               Second, Kampferʹs equal protection challenge to the SAFE Actʹs 

grandfather clause also lacks merit.  Kampfer contends that, because the SAFE Act 

provides exemptions for pre‐existing owners of assault weapons, he has not been 

treated the same as those otherwise similarly situated individuals.  See id. at 249 

(describing SAFE Actʹs grandfather clause).  This challenge is subject to rational basis 

review because the provision neither targets a suspect class, nor, for the reasons set 

forth in NYSPRA, 804 F.3d at 261‐63, unconstitutionally burdens Second Amendment 

rights.  See Kwong v. Bloomberg, 723 F.3d 160, 170 n.19 (2d Cir. 2013) (when statute 

ʺsurvives ʹintermediate scrutiny,ʹ and . . . does not involve a suspect classification . . . 

courts have applied ʹrational basisʹ review to Equal Protection claimsʺ (citation 

omitted)).  Grandfather clauses are a long‐accepted legislative tool for mitigating the 

eﬀect of new regulations on persons who have relied on existing law.  See City of New 




                                              ‐ 3 ‐ 
Orleans v. Dukes, 427 U.S. 297, 304‐05 (1976).  Here, the grandfather clause seeks to 

mitigate the eﬀects of the SAFE Act on pre‐existing owners, and was not irrational. 

              We have reviewed Kampferʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court, and 

Kampferʹs motion for sanctions is denied.  

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 4 ‐